 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,                                Case No. 18-CR-236-RSL

10                          Plaintiff,                         ORDER ON
11                     v.                                      GOVERNMENT’S
                                                               EVIDENTIARY MOTIONS
12    BABAK REZAPOUR,
13                          Defendant.
14
15         This matter comes before the Court on the government’s “Motion to Admit Evidence of
16 Defendant’s Prior Sexual Assault Under Rules 413 and 404(b)” (Dkt. #52) and “Motion in
17 Limine to Preclude Evidence or Argument Concerning Penalties or Collateral Consequences of
18 Conviction” (Dkt. #74).
19           I.   MOTION TO ADMIT EVIDENCE OF PRIOR SEXUAL ASSAULT
20         The government asks the Court to admit evidence of an uncharged 2017 sexual assault
21 allegation against defendant pursuant to Federal Rules of Evidence 413 and 404(b). See Dkt
22 #52.
23                    a. Background
24         It is uncontested that defendant was a guest at the Grandover Resort in Greensboro, North
25 Carolina on July 23, 2017, at the time of the allegation. From there, the parties’ accounts of the
26 incident at issue diverge.
27
28
     ORDER ON GOVERNMENT’S
     EVIDENTIARY MOTIONS - 1
 1         From the government’s perspective, a hotel housekeeper (referred to as “L.S”) reported
 2 that defendant sexually assaulted her late one evening as she cleaned the men’s locker room at
 3 the Resort. Dkt. #52 at 2. According to L.S., defendant first asked her to come to his hotel
 4 room and provided her with his room number. Id. She states that she refused, but defendant
 5 followed her into the locker room, approached her, brushed up against her buttocks and pressed
 6 his groin against her, at which point she felt his erection. Id. at 2-3. When L.S. tried to get
 7 away, defendant allegedly grabbed her arms, but she was able to “br[eak] free from his grasp
 8 and call[] security.” Id. at 3. A security officer responded to the call and reviewed security
 9 footage, which allegedly showed the defendant entering the men’s locker room. Id. Defendant
10 initially denied that he was near the locker room, but when the security guard showed him the
11 footage, he allegedly corrected himself while still denying the sexual assault. Id. Hotel security
12 called the Greensboro Police Department, which asked defendant to leave the hotel. Id.
13 Defendant allegedly refused to leave and locked his hotel room door. Id. Security bypassed the
14 lock and defendant was escorted from the premises and permanently banned. Id. L.S. never
15 pressed charges. Id.
16         Defendant presents a different account of the 2017 incident. He states that he was at the
17 Grandover Resort on a business conference when he took Tramadol, a prescription painkiller he
18 used for severe stomach pain. Dkt. #56 at 2 (citing Dkt. #56-1). Defendant says he later
19 attended a company event and consumed several beers, “which interacted with the Tramadol and
20 left him feeling ‘very, very dizzy,’ ‘completely [un]aware of what [was] going on,’ and
21 ultimately led to [him] passing out without much recollection of the events that evening.” Id.
22 (citing Dkt. #56-1 at 5-7). He alleges that he was very inebriated when he saw a “lady” at the
23 hotel and grabbed her to ask her to take him to his room. Id. at 3 (quoting Dkt. #56-1 at 5-6).
24 Defendant said that she seemed scared, and he thinks he might have been speaking in Farsi and
25 “wasn’t completely aware” of what was going on. Id. From there, he alleges that L.S. ran away
26 and it took him awhile to get to his room, where he fell asleep. Id. Because he was asleep, he
27 didn’t open the door when security came. Id. Defendant emphasizes the contemporaneous
28 incident report, which contains no “allegation of sexual assault.” Id. He also describes an
     ORDER ON GOVERNMENT’S
     EVIDENTIARY MOTIONS - 2
 1 interview of the responding security officer, who thought defendant seemed intoxicated because
 2 he smelled of alcohol and was staggering slightly.” Id. at 4. Finally, he asserts that law
 3 enforcement’s summary of L.S.’s interview is misleading because (1) during the interview, she
 4 repeatedly stated that defendant “brushed up against her” but never described pushing, thrusting,
 5 or intentionally forceful contact, (2) the summary omits L.S.’s statements implying defendant
 6 never had a tight grip on her arms, (3) the summary minimizes L.S.’s statements regarding her
 7 perception of defendant’s level of intoxication, and (4) the summary omits L.S.’s three
 8 statements indicating that defendant did not hurt her. Id. at 4-6.
 9                     b. Admissibility Under Rule 413
10          Federal Rule of Evidence (“Rule”) 413 governs the admission of evidence of similar
11 crimes in cases involving sexual assault. See Fed. R. Evid. 413. In relevant part, the Rule
12 provides, “[i]n a criminal case in which a defendant is accused of sexual assault, the court may
13 admit evidence that the defendant committed any other sexual assault.” Fed. R. Evid. 413(a).
14 Under the Rule, sexual assault includes “a crime under federal law or state law” that involves
15 “contact, without consent, between any part of the defendant’s body – or an object – and another
16 person’s genitals or anus” or “contact, without consent, between the defendant’s genitals or anus
17 and any part of another person’s body.” Fed. R. Evid. 413(d). Rule 413 provides an exception
18 to the general ban on propensity evidence, allowing courts to admit evidence of other sexual
19 assaults committed by a defendant to prove his propensity to commit the charged sexual assault.
20 See United States v. LeMay, 260 F.3d 1018, 1025-27 (9th Cir. 2001). 1
21          In evaluating the admissibility of the proffered evidence, the Court is mindful that Rule
22 413 “is not a blank check entitling the government to introduce whatever evidence it wishes, no
23 matter how minimally relevant and potentially devastating to the defendant.” LeMay, 260 F.3d
24 at 1022. First, pursuant to Rule 413, the proffered evidence is admissible only if (1) the
25
26          1
             Although LeMay interpreted Rule 414, “[d]ue to the striking similarities between [Rule 413,
   414, and 415], and the fact that they are in pari materia,” courts in this Circuit “follow[] decisions
27
   interpreting each of these rules individually in cases interpreting their companions.” See, e.g., United
28 States v. Sioux, 362 F.3d 1241, 1244 n.4 (9th Cir. 2004) (citations omitted).
     ORDER ON GOVERNMENT’S
     EVIDENTIARY MOTIONS - 3
 1 defendant is accused of an offense of sexual assault, (2) the proffered evidence relates to the
 2 commission of another offense of sexual assault, and (3) the proffered evidence is relevant. See
 3 Doe ex rel. Rudy-Glanzer v. Glanzer, 232 F.3d 1258, 1268 (9th Cir. 2000) (citation omitted).
 4 Here, defendant is accused of an offense of sexual assault, namely, of sexually assaulting a
 5 fellow passenger on a commercial airplane. Therefore, the Court need only examine the second
 6 and third Glanzer factors.
 7                              i. Relevance
 8          The Court first assesses whether evidence of the 2017 allegation is relevant. 2 The
 9 government argues that the proffered evidence is relevant to show that defendant (1) “derives
10 sexual gratification from attacking strangers”; (2) “is a bold offender, attacking his victims in
11 public spaces”; (3) has “a preference for the victims’ gender, both of which were women”; (4)
12 has a “propensity to commit sexual assaults away from his home, while on travel”; and (5)
13 “‘lacks the moral inhibitions’ that would prevent him from committing sexual misconduct.”
14 Dkt. #52 at 8 (citation omitted). Regardless, because the 2017 incident involves uncharged and
15 contested conduct, to be admissible under Rule 413 the proffered evidence must also be relevant
16 under Rule 104(b), the rule of conditional relevance. See United States v. Norris, 428 F.3d 907,
17 913-14 (9th Cir. 2005). 3 “When determining whether there is sufficient evidence to satisfy Rule
18 104(b), the court is not required to make a preliminary finding that the government has proved
19 the conditional fact.” Id. (citing Huddleston v. United States, 485 U.S. 681, 689 (1988)).
20 Rather, the court must examine all of the evidence and determine “whether the jury could
21 reasonably find the conditional fact by a preponderance of the evidence.” Id.
22          A prior sexual assault may be proved in many ways, including with a judgment of
23 conviction, testimony of the victim, or the defendant’s own admission. See United States v.
24 Redlightning, 624 F.3d 1090, 1120 (9th Cir. 2010). Although the Ninth Circuit does “not
25
            2
26           “Evidence is relevant if . . . it has any tendency to make a fact more or less probable than it
     would be without the evidence . . . .” Fed. R. Evid. 401(a).
27          3
           Rule 104(b) provides, “[w]hen the relevance of the evidence depends on whether a fact exists,
28 proof must be introduced sufficient to support a finding that the fact does exist.” Fed. R. Evid. 104(b).
     ORDER ON GOVERNMENT’S
     EVIDENTIARY MOTIONS - 4
 1 suggest that the district courts may only introduce prior acts [of sexual assault] for which a
 2 defendant has been tried and found guilty, . . . the extent to which an act has been proved is a
 3 factor that district courts may consider.” LeMay, 260 F.3d at 1029. The Court “cannot be
 4 expected to conduct a ‘trial within a trial’ to determine the veracity of the proffered evidence.”
 5 McMahon v. Valenzuela, No. 2:14-CV-02085-CAS(AGRx), 2015 WL 7573620, at *4 (C.D.
 6 Cal. Nov. 25, 2015) (quoting Johnson v. Elk Lake School Dist., 283 F.3d 138, 152 (3d Cir.
 7 2002)).
 8          Testimony from a sexual assault victim may be sufficient for a jury to find by
 9 preponderance of the evidence that an alleged prior sexual assault occurred, see Dkt. #52 at 13;
10 Dkt. #58 at 8-9, but the cases the government relies on for this proposition are distinguishable. 4
11 Defendant not only points to inconsistencies in the record evidence, he emphasizes that L.S.
12 “has not testified under oath, nor has she been subjected to questioning or cross-examination by
13 either government or defense counsel.” 5
14          Here, where the evidence underlying the uncharged, contested 2017 sexual assault
15 allegation is inconsistent, and the parties accounts of the incident vary drastically, the Court is
16 unwilling to admit the evidence based solely on the testimony of L.S. Although the hotel’s
17 security guard provided some corroboration to L.S.’s account, there are sufficient gaps in the
18 record that aspects of both parties’ characterizations are plausible. Compare LeMay, 260 F.3d at
19 1029 (finding evidence regarding the defendant’s prior abuse “highly reliable,” in part because
20 “it was an inference based on proven facts and [the defendant’s] own admissions, not rumor,
21
22          4
               For example, in United States v. Hadley, 918 F.2d 848, 851 (9th Cir. 1990), the Court admitted
     evidence of prior bad acts under Rule 404(b) where multiple witnesses testified “in detail about the
23
     sexual abuse” defendant previously inflicted on them, including one witness who testified “to a regular
24   pattern of sodomy and sexual molestation that began when the boy was ten years old, and lasted until . . .
     he was fifteen.” Id. Similarly, in United States v. Dhingra, 371 F.3d 557, 566-67 (9th Cir. 2004), the
25   district court admitted the testimony of one of several minor witnesses the defendant previously
26   contacted over IM to engage in sexually explicit conversations.
            5
            While the government could call L.S. to testify at trial, the Court shares concerns raised during
27
   the motion hearing, that defendant could not adequately address the large inconsistencies in the record or
28 rebut L.S.’s account without compromising his Fifth Amendment right against self-incrimination.
     ORDER ON GOVERNMENT’S
     EVIDENTIARY MOTIONS - 5
 1 innuendo, or prior uncharged acts capable of multiple characterizations”) (emphasis added).
 2 Having examined all of the evidence underlying the 2017 allegation, the Court is not convinced
 3 that a jury could reasonably conclude by preponderance of the evidence that the 2017 sexual
 4 assault occurred. Absent this conditional fact, evidence of the 2017 allegation cannot be
 5 considered relevant. See Glanzer, 232 F.3d at 1268; Norris, 428 F.3d at 913-14.
 6                           ii. Commission of Another Offense of Sexual Assault
 7         The parties also contest whether the alleged incident constitutes an offense of sexual
 8 assault. Defendant argues that, even considering L.S.’s account of the events, his actions would
 9 not constitute an act of sexual assault because he lacked the requisite intent to be found guilty of
10 sexual battery under North Carolina state law. Dkt. #56 at 7-11; Dkt. #58 at 2-11. The Court
11 need not reach the merits of the parties’ intent arguments because, as described above, it is not
12 persuaded that the evidence of the 2017 allegation meets the required relevance threshold for
13 admission under Rule 104(b). See Glanzer, 232 F.3d at 1268; Norris, 428 F.3d at 913-14. The
14 Court finds that the parties’ contrasting assertions regarding defendant’s intent further reduce the
15 likelihood that a jury could conclude by a preponderance of the evidence that the 2017 sexual
16 assault occurred.
17                          iii. Rule 403
18         Rule 403 further counsels the Court against admitting the proffered evidence. See Fed.
19 R. Evid. 403 (“The Court may exclude relevant evidence if its probative value is substantially
20 outweighed by . . . unfair prejudice[.]”). In addition to the threshold question of admissibility
21 under Rule 413, the Ninth Circuit instructs district courts to carefully apply Rule 403 to its
22 inquiry by assessing five factors. See LeMay, 260 F.3d at 1027-28. The Court must consider,
23                (1) the similarity of the prior acts to the acts charged,
24                (2) the closeness in time of the prior acts to the acts charged,
25                (3) the frequency of the prior acts,
26                (4) the presence or lack of intervening circumstances, and
27                (5) the necessity of the evidence beyond the testimonies already
                      offered at trial.
28
     ORDER ON GOVERNMENT’S
     EVIDENTIARY MOTIONS - 6
 1
     Id. (quoting Glanzer, 232 F.3d at 1268) (quotation marks omitted).
 2
            The parties agree that the fourth LeMay factor (“intervening circumstances”) is not at
 3
     issue in this case. Dkt. #52 at 10; Dkt. #56 at 13. With regard to the second factor (“closeness
 4
     in time”), the parties agree that the lapse of six months between the 2017 allegation and the
 5
     charged plane assault would not preclude admission of the evidence. Dkt. #52 at 9; Dkt. #56 at
 6
     13. Therefore, the Court examines the first, third, and fifth LeMay factors.
 7
                                    1. Similarity
 8
            The government argues that the 2017 allegation and the charged plane conduct are
 9
     similar because both allegedly involved escalating public sexual assaults of a stranger while
10
     traveling, in both instances defendant’s alleged assaults continued unabated despite the alleged
11
     victims’ attempts to rebuff, and in both instances defendant denied the assault to law
12
     enforcement and appeared unshaken after the fact. Dkt. #52 at 8-9. Defendant counters that
13
     there are no similarities between the 2017 allegation and the charged crime. Dkt. #56 at 12-13.
14
     Defendant focuses on his allegedly extreme intoxication as a result of mixing prescribed
15
     medication with alcohol the night of the 2017 allegation, and also emphasizes that the 2017
16
     allegation allegedly took place in the vacant men’s locker room late at night when no one was
17
     around. Id. This, in defendant’s view, contrasts with the charged crime of sexual assault on a
18
     commercial airplane, where there are no allegations of defendant’s intoxication and where the
19
     sexual assault allegedly occurred within plain sight of passengers and flight attendants on the
20
     plane. Id. The Court agrees with defendant that, even if proven, the 2017 allegation is
21
     dissimilar from the charged plane conduct. Accordingly, this factor weighs against admission of
22
     the evidence.
23
                                    2. Frequency
24
            If the 2017 allegation were deemed admissible under Rule 413, the accusations that
25
     defendant committed two sexual assaults in a six-month period might support a finding that his
26
     conduct was, as the government argues “neither isolated nor aberrational.” Dkt. #52 at 9-10
27
     (citing LeMay, 260 F.3d at 1028). But the government’s claim that the two, relatively dissimilar
28
     ORDER ON GOVERNMENT’S
     EVIDENTIARY MOTIONS - 7
 1 incidents “can credibly be interpreted as a continuing course of conduct reflecting an ongoing
 2 urge to sexually assault strangers” is extreme. Id.; cf. LeMay, 260 F.3d at 1029 (finding
 3 unadmitted evidence of a third incident suggestive of the fact that the prior abuse for which the
 4 district court admitted evidence “was not an isolated occurrence”). Defendant argues that the
 5 2017 allegation and charged crime cannot be characterized as “frequent” conduct, because he
 6 contests that the 2017 allegation constituted a sexual assault in the first place. Dkt. #56 at 13.
 7 Given the proof issues detailed above, and lack of evidence of any additional incidents, this
 8 factor does not conclusively weigh in favor of either party.
 9                                  3. Necessity
10         Finally, the government argues that evidence of the 2017 allegation is necessary because
11 it anticipates that defendant will attack the alleged victim’s testimony and credibility given the
12 lack of eyewitnesses on the plane and her consumption of prescription medication and alcohol
13 prior to the alleged assault. Dkt. #52 at 10-11. The government also contends that the proffered
14 evidence is necessary to prove that in sexually assaulting the alleged victim, the defendant acted
15 with the requisite intent. Id. at 11.
16         Although the government argues that the proffered evidence “will strongly corroborate”
17 the alleged victim’s testimony, it also asserts that her testimony, “corroborated by the DNA
18 evidence, communications to fellow passengers, friends and relatives, and accounts of fellow
19 passengers, will be sufficiently compelling and persuasive to prove the charges beyond a
20 reasonable doubt.” Id. at 10. Still, the Ninth Circuit has emphasized that “[p]rior acts evidence
21 need not be absolutely necessary to the prosecution’s case in order to be introduced; it must
22 simply be helpful or practically necessary.” LeMay, 260 F.3d at 1029. The Court therefore
23 preliminarily finds that the “necessity” factor weighs slightly in favor of admitting the proffered
24 evidence. Regardless, given the sufficiency issues and dissimilarities between the 2017
25
26
27
28
     ORDER ON GOVERNMENT’S
     EVIDENTIARY MOTIONS - 8
 1 allegation and the charged plane conduct as described above, the Court presently declines to
 2 admit the proffered evidence pursuant to Rules 413 and 403. 6
 3                      c. Admissibility Under Rule 404(b)
 4          In the alternative, the government seeks to admit evidence of the 2017 allegation under
 5 Rule 404(b), which permits admission of evidence of a person’s crimes, wrongs, or other acts
 6 for purposes other than to prove a person’s character. Fed. R. Evid. 404(b)(1). Such evidence
 7 “may be admissible for another purpose, such as proving motive, opportunity, intent,
 8 preparation, plan, knowledge, identity, absence of mistake, or lack of accident.” Fed. R. Evid.
 9 404(b)(2). The Court will admit evidence under Rule 404(b) if “(1) the evidence tends to prove
10 a material point; (2) the prior act is not too remote in time; (3) the evidence is sufficient to
11 support a finding that the defendant committed the other act; and (4) (in cases where knowledge
12 and intent are at issue) the act is similar to the offense charged.” United States v. Verduzco, 373
13 F.3d 1022, 1027 (9th Cir. 2004) (citations omitted).
14          The government argues for admission of the proffered evidence under Rule 404(b) based
15 on several theories. It asserts that the 2017 allegation is material to defendant’s (1) “intent to
16 commit the charged crime—a sexual assault of another stranger”; (2) “plan or modus
17 operandi—assaulting strangers in public places while traveling”; (3) “motive—in this case, the
18 desire to seek sexual gratification”; and (4) “knowledge—[because defendant] learned that he
19 could assault a stranger in a public place and, even when reported to law enforcement, he would
20 suffer few consequences.” Dkt. #52 at 11-12. The government also contends that the 2017
21 allegation is “relevant to disprove [defendant’s] proffered defense that any physical contact with
22 [the victim] was merely mistaken or accidental, amounting to a kick or other involuntary touch
23 incident to traveling in close quarters.” Id. at 12.
24
            6
25          Although the Ninth Circuit has declined to “erect an inflexible structural requirement
   mandating mid-trial rulings” for admission of Rule 413 evidence, it has implied that such admissibility
26 determinations are properly reached at or immediately before trial. See United States v. Thornhill, 940
   F.3d 1114, 1122 (9th Cir. 2019). This Rule 413 determination is therefore preliminary, and the Court
27
   reserves the right to revisit its decision “after the prosecution ha[s] introduced all its other evidence, in
28 order to get a feel for the evidence as it is developed at trial.” LeMay, 260 F.3d at 1028.
     ORDER ON GOVERNMENT’S
     EVIDENTIARY MOTIONS - 9
 1          Regardless of the materiality of the proffered evidence under the government’s theories,
 2 the Court already addressed factors two (“remoteness”), three (“sufficiency”), and four
 3 (“similarity”) in its analysis of Rule 413 above. For the reasons described above, these factors
 4 weigh against admission. See supra Section I.b. The Court therefore declines to admit the
 5 proffered evidence under Rule 404(b).
 6                       d. Conclusion
 7          For the foregoing reasons, the Court preliminarily DENIES the government’s motion to
 8 admit evidence of the 2017 allegation. This denial is without prejudice to the government’s
 9 ability to renew its motion at the time of trial. 7
10
                II.   MOTION IN LIMINE TO EXCLUDE EVIDENCE OF POSSIBLE
11                    PENALTIES UPON CONVICTION
12
            The government also moves in limine to exclude evidence regarding the potential
13
     penalties defendant faces if convicted. Dkt. #74. The identified evidence at issue is a series of
14
     text messages exchanged between the alleged victim and her father shortly after the plane
15
     landed, while the alleged victim spoke to authorities who were investigating her allegations
16
     against defendant. See Dkt. #76, 76-1. The government is specifically concerned with one
17
     message sent to the alleged victim by her father, which states, “[h]e needs to go to jail.” Dkt.
18
     #80 at 2 (citing Dkt. #76-1 at 2).
19
            “It is well established that when a jury has no sentencing function, it should be
20
     admonished to ‘reach its verdict without regard to what sentence might be imposed.’” Shannon
21
     v. United States, 512 U.S. 573, 579 (1994) (quoting Rogers v. United States, 422 U.S. 35, 40
22
     (1975)). As the government emphasizes, “evidence and arguments about the period of
23
     incarceration or other collateral consequences of conviction are not probative of guilt or
24
     innocence—the only question the jury is called upon to decide.” Dkt. #74 at 2. Defendant
25
     asserts that he needs the unredacted text message evidence to argue that inconsistencies in the
26
27
            7
28              See supra note 6.
     ORDER ON GOVERNMENT’S
     EVIDENTIARY MOTIONS - 10
 1 alleged victim’s statements originated from her “attempt to grow her story to match a more
 2 serious crime – one in which investigators would take more seriously and one for which her
 3 alleged perpetrator would be punished.” Dkt. #76 at 2.
 4            The government argues that admission of the proffered text message evidence would
 5 improperly inform the jury of the consequences of its verdict. Compare United States v. Frank,
 6 956 F.2d 872, 879 (9th Cir. 1991). But rather than proposing to instruct the jury about possible
 7 penalties he faces if convicted, defendant has articulated an alternative, limited, and potentially
 8 relevant purpose for admitting the proffered text message evidence. Dkt. #76 at 3. Defendant
 9 intends to use the evidence only to cross-examine the alleged victim as to potential biases or
10 motives underlying her testimony against him, id. at 2, which could bear on his guilt or
11 innocence depending on the evidence developed at trial. “[T]he exposure of a witness’
12 motivation in testifying is a proper and important function of the [defendant’s] constitutionally
13 protected right of cross-examination.” Davis v. Alaska, 415 U.S. 308, 316-17 (1974) (citation
14 omitted).
15            Because defendant has articulated a potentially legitimate purpose for use of the proffered
16 text message evidence, the Court declines to find it inadmissible per se. However, the Court
17 will defer its final decision on admissibility until it can fully assess the evidence developed
18 during trial. The Court therefore preliminarily DENIES the government’s motion in limine as it
19 pertains to the proffered text message evidence, and defers its final admissibility ruling until
20 trial. 8
21 //
22 //
23
24
25            8
                  The Court declines to issue a broader exclusionary ruling when there is no indication at present
26 that defendant plans to introduce additional evidence of potential penalties he faces if convicted. This
   ruling is without prejudice to the government’s ability to renew its motion to exclude the proffered text
27
   message evidence, or to move for exclusion of additional evidence of potential penalties should similar
28 evidentiary issues arise.
     ORDER ON GOVERNMENT’S
     EVIDENTIARY MOTIONS - 11
 1        For all the foregoing reasons, the government’s “Motion to Admit Evidence of
 2 Defendant’s Prior Sexual Assault Under Rule 413 and 404(b)” (Dkt. #52), and “Motion in
 3 Limine to Preclude Evidence or Argument Concerning Penalties or Collateral Consequences of
 4 Conviction,” (Dkt. #74) are preliminarily DENIED without prejudice.
 5
 6        DATED this 18th day of November, 2019.
 7
 8                                                A
                                                  Robert S. Lasnik
 9
                                                  United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER ON GOVERNMENT’S
     EVIDENTIARY MOTIONS - 12
